Citation Nr: 1133993	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-03 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an upper back/cervical spine disability.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to June 1980.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In March 2009, the Veteran withdrew a request for a Board hearing and asked for a hearing at the RO.  38 C.F.R. § 20.704(e).  In June 2009, the Veteran presented testimony at a hearing conducted at the Milwaukee RO before a Decision Review Officer (DRO).  A transcript of this hearing is in the Veteran's claims folder.

In September 2010, the Board remanded the matter to afford the Veteran notice with regard to how to reopen his claim.  Unfortunately, the directives of the remand were not substantially complied with and the Board remanded the matter again in January 2011.  The Board observes that once again the Veteran was not provided with proper notice.  Nevertheless, as the Board is reopening the claim, it is not necessary to remand for notice as the error is non prejudicial.  

The issue of entitlement to service connection for an upper back/ cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In January 2004, the Board denied the claim for service connection for an upper back disability.

2.  Some of the evidence received since January 2004 when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for an upper back/cervical spine disability.


CONCLUSIONS OF LAW

1.  The January 2004 Board decision that denied service connection for an upper back disability is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100 (2010).

2.  New and material evidence has been received, and the claim for service connection for an upper back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The Board finds that VA compliance with the mandates of the VCAA is sufficient to permit review of the petition to reopen for entitlement to service connection for upper back/cervical spine disability, which is remanded for further development by the RO as discussed below.  As the determination below represents a grant of the petition to reopen, a detailed discussion of the impact of the VCAA on this appeal is not necessary.  In view of the outcome, any deficiencies in such notice or assistance have not prejudiced the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds Mayfield v. Nicholson, 444 F.3d. 1328 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).


LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  See also Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

A January 2004 Board decision denied service connection because the Veteran had not been diagnosed with a chronic back disability associated with an incident experienced in service.  This decision is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1100.  

In December 2005, the Veteran sought to reopen his claim.  As noted, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the final Board decision.  After reviewing the record, the Board finds that the additional evidence received since the final Board decision is new and material within the meaning of 38 C.F.R. 
§ 3.156(a).  

The evidence associated with the Veteran's claims file subsequent to the January 2004 decision includes, but is not limited to, VA treatment records, Social Security Administration (SSA) records, and statements of the Veteran.  As noted, the Veteran's claim was previously denied in part because there was no evidence of a current disability.  An October 2010 VA record recorded the Veteran's contention that he had a history of neck pain after a fall from his bunk in 1979.  The examiner provided an assessment of chronic mainly right neck pain, likely due to multilevel cervical and lumbar spondylosis (including DDD, facet arthropathy), as well as myofascial pain in his neck/right shoulder and lumbar spine area.  The Veteran showed the VA physician his service treatment records and an unrelated post-service medical record pertaining to his previously denied right shoulder disability.  The physician stated that the records appeared to be consistent with the Veteran's symptoms reported recently in the clinic.  

Obviously, this evidence is new in that it was not previously of record.  Moreover, this evidence relates to an unestablished fact necessary to substantiate his claim.  Further, as its credibility is presumed, the October 2010 VA record raises a reasonable possibility of substantiating the claim.  Justus, 3 Vet. App. at 513.  The Board also notes that in a recent case, the Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For these reasons, the Board finds that the additional evidence received since January 2004 warrants a reopening of the Veteran's claim of service connection for an upper back/cervical spine disability, as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).




ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for an upper back/cervical spine disability is reopened.


REMAND

Entitlement to service connection for an upper back/cervical spine disability.

The Veteran contends that he has a neck disability that is related to a fall off his bunk, carrying a heavy pack, and from marching during service.  Although the Veteran's service treatment records document back complaints, they appear to relate to low back complaints.  (The Board observes that a claim for a low back disability was denied by the Board in September 2010.)  In particular, a November 1978 record indicated that the Veteran experienced lower back pain for three days after falling off the top bunk and landing on a boot.  The assessment was muscular contusion.  A January 1980 record reflected that the Veteran complained of back pain after a two day road march.  The assessment was negative back examination.  The Veteran refused a separation examination in June 1980.

The Veteran contends that his neck has hurt since service but that he did not begin seeking treatment until 2000.  A January 2001 VA cervical x-ray was unremarkable.  It was noted in January and October 2001 VA records that the Veteran was in a motor vehicle accident ten years earlier and hit the windshield with his head.  He did not go to the emergency room and no studies were done.  Long standing pain secondary to a motor vehicle accident was indicated.  

During a June 2002 VA examination for the low back, the Veteran stated that he was involved in many motor vehicle accidents after service and injured his forehead and neck.  A July 2005 VA record noted that the Veteran had a head injury after a motor vehicle accident which affects his memory.  An October 2005 VA entry stated that the Veteran has been unable to work since 1999 due to a school bus accident.  

During his June 2009 DRO hearing, the Veteran testified that his motor vehicle accident was not serious and that he had previously injured his neck carrying a heavy pack.

As reflected above, the Board reopened the claim due to the presentation of evidence of a current cervical disability.  The Board observes that although the October 2010 VA physician appears to indicate that the Veteran's current complaints are consistent with his in-service records indicating he fell off his bunk and had pain after marches, it is unclear whether the physician is referring to the Veteran's low back or cervical spine symptomatology.  Further, it is not clear whether the examiner had access to the Veteran's claims file to include the post-service motor vehicle accidents.

The Board concludes that a remand is necessary for a VA opinion as there is evidence of an in-service injury, evidence of a current cervical disability, and an indication that they might be related.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate his claim for service connection for an upper back/cervical spine disability.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, and SSA records the examiner should render any relevant diagnoses pertaining to the claim for an upper back/cervical spine disability.  

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current upper back/cervical spine disability is causally or etiologically related to falling off his bunk, carrying a heavy pack, and marching in military service (October 1979 to June 1980) as opposed to its being more likely due to some other factor or factors.  The examiner should note the following service treatment records:  A November 1978 record that indicated that the Veteran experienced lower back pain for three days after falling off the top bunk and landing on a boot.  The assessment was muscular contusion.  A January 1980 record reflected that the Veteran complained of back pain after a two day road march.  The assessment was negative back examination.  The Veteran refused a separation examination in June 1980.

The examiner should also observe the post-service evidence indicating that the Veteran was involved in motor vehicle accident(s) wherein he hit the windshield with his head.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


